Citation Nr: 1025533	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



ISSUE

Entitlement to an increased rating in excess of 10 percent for 
the service-connected residuals of a shrapnel wound to the left 
thigh, with a retained foreign body involving Muscle Group XIII.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1964 to June 
1967.

This matter initially came before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 RO rating decision.

The Board previously denied the Veteran's claims for a rating in 
excess of 10 percent for the service-connected residuals of 
shrapnel wound to the left thigh, with a retained foreign body 
involving Muscle Group XIII in an April 2009 decision.  

The Veteran appealed the decision to the U.S. Court of Appeals 
for Veterans Claims (Court) and, in March 2010, the Veteran 
through his representative and the Secretary of Veterans Affairs 
(the parties) submitted a Joint Motion for Partial Remand (Joint 
Motion) requesting that the Board's decision that denied an 
increased rating for the left thigh be vacated and remanded for 
readjudication.  

In a March 2010 Order, the Court granted the motion and remanded 
the case to the Board for further appellate review.  

The issues of service connection for right ear hearing 
loss and whether there was clear and unmistakable error in 
an October 1967 decision by the RO that rated the service-
connected residuals of the shrapnel wound of the left 
thigh as 10 percent disabling have been raised by the 
record; but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  

Therefore, the Board does not have jurisdiction and refers 
these matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the March 2010 Joint Motion, the parties found that the Board 
failed to adequately discuss whether more than one muscle group 
had been injured (to include any muscles identified by the 
medical evidence of record), the severity of any resulting 
disability, the impact of retained foreign bodies on muscle 
function, identify all muscle groups damaged, and to discuss any 
other residuals of Veteran's shell fragment wounds.

The Board notes that the Veteran underwent a VA examination in 
July 2005 to evaluate the severity of the service-connected 
shrapnel wound residuals.    

In order for the Board to comply with the directives of the Joint 
Remand, a remand for further examination that specifically 
addresses the above must be accomplished.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Thus, because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim, the Veteran should be afforded a current examination to 
ascertain the current nature and manifestations of his muscle 
disabilities involving the left thigh, calf, and knee.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326 (2009); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

Prior to arranging for the Veteran to undergo further VA 
examination, the VA should obtain and associate with the claims 
folder all outstanding VA medical records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
obtain all outstanding records of treatment 
of the Veteran by VA and any other medical 
facility for the service-connected left leg 
shrapnel wound residuals.  All records 
and/or responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  The RO should schedule the Veteran for 
a VA examination in order to determine the 
current extent and severity of the service-
connected residuals of shrapnel wound to 
the left thigh, knee and calf.  The claims 
file, to include a copy of this REMAND, 
must be made available to and be reviewed 
by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Muscles.

The examiner is specifically requested to 
identify, to the extent possible, all 
muscles affected, the muscle group to which 
each affected muscle belongs, along with 
the associated functional impairment.   All 
opinions expressed should be accompanied by 
supporting rationale.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim for increase in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  


